    Case 1:20-cr-00004-H-BU Document 32 Filed 06/25/20             Page 1 of 1 PageID 54



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  ABILENE DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                            NO. 1:20-CR-004-0l-H

ruAN CARLOS LOPEZ-GU ZMAN                (1),
     Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JIJDGE
                           CONCEBNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance   wifi   28 U.S.C.

$   636OXI), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         out      dturrZ{Jozo.


                                                   S   WESLEY       RIX
                                                        STATES DISTRICT ruDGE
